Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 16 May 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello May 16: 1793.

I thank you most heartily for the information your last letter contained and beg you to favor me with communications concerning the French whenever you have leisure as we may expect the grossest misrepresentations in the papers and I feel myself warmly interested in their affairs. Their late misfortunes have excited a general sorrow in this part of the country: all persons with whom I have intercourse except those in the towns sympathize strongly with them and wish it were possible to give them aid. The antipathy to Englishmen seems to become more violent and more general, with good reason too in my opinion for to the former causes of hatred, their insults and oppressions their hostilities and rapine, are now added their present persecution of truth and justice and their late base endeavor to undermine that free government the establishment of which they could not hinder with force, by giving countenance and aid to our profligate citizens in their treasonable schemes.
The English traders in Richmond have been so loud in their applauses of our aristocratic faction and so bold in expressing their abhorrence of the French doctrines that they have at length brought out some menaces in the papers of that place. It is certainly not consistent with Liberty to inforce silence on any man but when the cause of Liberty itself is in danger, her friends will not have their ears assailed by clamors against her. It is at least as reasonable for men to be irritated at the contemptuous treatment of their political opinions when evidently founded in truth and nature as at the ridicule of their manners or unjust censure of their morals. Your most aff. friend & hble Servt.

th: m. randolph



Patsy and the children are in good health and we are extremely impatient to know the season of your visit this year.

